Citation Nr: 9929014	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-05 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for major depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1975 to December 
1976.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which, in pertinent 
part, denied service connection for major depression.  The 
veteran has been represented throughout this appeal by the 
American Legion.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  Service connection is currently in effect for 
post-operative recurrent bilateral pneumothorax residuals and 
lumbosacral sprain with left L5 spondylolisthesis.  

3.  The record establishes an etiological relationship 
between the veteran's major depression and his 
service-connected disabilities.  


CONCLUSION OF LAW

Major depression is proximately due to the veteran's 
service-connected disabilities.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted him 
in the development of his claim.  A "well-grounded" claim is 
one which is plausible.  A review of the record indicates 
that the veteran's claim is plausible and that all relevant 
facts have been properly developed.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  The United 
States Court of Appeals for Veterans Claims (Court) has 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for post-operative recurrent bilateral 
pneumothorax residuals and lumbosacral sprain with left L5 
spondylolisthesis.  

A December 1975 Air Force treatment record notes that the 
veteran complained of feeling "very depressed;" not 
sleeping for "days;" and work and marital problems.  He 
reported that he was currently absent without leave.  
Treating Air Force medical personnel observed that the 
veteran was emotionally upset and cried easily.  An 
impression of "probable depressive reaction and anxiety 
state" was advanced.  A contemporaneous psychological 
evaluation indicates that the veteran appeared to be 
"experiencing [a] depressive reaction, [moderately severe 
secondary to] marital maladjustment."  On examination, the 
veteran exhibited some suicidal ideation with no definite 
plan.  An impression of a depressive reaction was advanced.  
The examiner commented that the veteran "was unable to 
pinpoint the onset of this [depressive reaction and] has [a 
history] of similar episodes."  An April 1976 treatment 
entry states that the veteran complained of anxiety and 
depression secondary to a stressful situation and financial 
problems.  At his November 1976 physical examination for 
service separation, the veteran reported a history of 
"depression or excessive worry."  He was diagnosed with a 
chronic passive-dependent/passive-aggressive personality 
disorder.  

Clinical documentation from A. Hall, M.D., dated between 
September 1980 and September 1982 conveys that the veteran 
exhibited "situational depression."  A December 1996 
psychological evaluation from Robert Y. Skinner, M.S., and 
Walter W. Skinner, Ed. D., notes the veteran had sustained a 
prior back injury and service connection was in effect for 
back and pulmonary disabilities.  On examination, the veteran 
exhibited a depressive affect and mood.  The veteran was 
diagnosed with recurring major depression.  The examiners 
commented that:

His physical injuries took place 10 years 
ago or maybe somewhat earlier than that.  
He was able to rehabilitate himself 
through the [VA vocational 
rehabilitation] program.  He has been 
able to work 10 years as an electron 
technician, I believe primarily for 
Panasonic.  He has reached a point of 
disabling physical disorder plus major 
depression recurring secondary to that 
physical injury.  ...  His mental condition 
is however connected to his physical 
condition.  I think his ability to be 
rehabilitated a second time would be 
directly related to how much resolution 
of pain and how much resolution of 
physical problems related to the back 
injury could be accomplished.  

At a March 1997 VA examination for compensation purposes, the 
veteran was diagnosed with chronic major depression.  The VA 
examiner stated that he had been provided with Messrs. 
Skinner's December 1996 psychological evaluation.  The doctor 
conveyed that "I will concur with the diagnosis of Dr. 
Skinner that he has a major depression, chronic."  

The veteran was seen for complaints of depression during and 
after his period of active service.  The most recent 
psychiatric and psychological evaluations of record indicate 
that the veteran has been diagnosed with chronic major 
depression secondary to his service-connected disabilities.  
In the absence of any evidence to the contrary, the Board 
concludes that service connection is warranted for the 
claimed disorder.  

ORDER

Service connection for major depression is granted.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

